Citation Nr: 1627491	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a right eye corneal scar.  

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a right hip disorder.  

4.  Entitlement to service connection for a left leg disorder.  

5.  Entitlement to service connection for a right leg disorder.  

6.  Entitlement to service connection for a low back disorder.  

7.  Entitlement to service connection for a right shoulder disorder.  

8.  Entitlement to service connection for a left elbow disorder.  

9.  Entitlement to service connection for a left hip disorder.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2010, the Veteran testified before a Decision Review Officer, and in January 2015, he testified before the undersigned at a travel board hearing.  Transcripts of the hearings have been associated with the electronic file.  

The record was held open for an additional 60 days.  In March 2015 and January 2016, the Veteran's representative submitted additional evidence and waived initial RO consideration of the new evidence submitted in conjunction with his claims.  38 C.F.R. § 20.1304(c) (2015).  

In April 2015, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate review.  

The issues of entitlement to service connection for right shoulder, left elbow, as well as right and left hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right eye corneal scar is not manifested by visual acuity worse than 20/40, and it is not manifested by any visual field impairment, abnormalities in muscle function, or incapacitating episodes.  

2.  At no point since filing his claims has the Veteran clinically demonstrated disabilities, to include arthritis, involving the left shoulder, left leg, right leg, and low back.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right eye corneal scar have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.7, 4.79, Diagnostic Codes 6006, 6066 (2015).

2.  Left shoulder, left leg, right leg, and low back disorders were not incurred in or aggravated by the Veteran's active military service, and arthritis of these joints may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326.  

With regard to the Veteran's increased rating claim for his service-connected right eye corneal scar, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

Turning to the claims for service connection, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May and September 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  For these reasons, VA has satisfied its duty to notify.  

The duty to assist provisions of the VCAA have been met.  The RO has secured the Veteran's service treatment records, VA and private treatment records, as well as provided him with several VA medical examinations to rate the current severity of his service-connected right eye corneal scar.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  These examinations are informed, competent and responsive to the issue and new VA examinations are not warranted.  The Veteran has submitted personal statements and representative argument.

A VA examination was not provided in conjunction with the Veteran's service connection claims for left shoulder, left leg, right leg, and low back disorders, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In this regard, VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he has current diagnosed disabilities for his claimed left shoulder, left leg, right leg, and low back disorders.  As the Veteran is not competent to diagnose left shoulder, left leg, right leg, and low back disorders, the record is silent for diagnosed disabilities of these joints.  The elements of McLendon have not been met; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with his service connection claims.  

The Veteran testified at a travel board hearing before the undersigned.  At that proceeding he was provided an explanation of the issues, and provided notice of the elements necessary to substantiate the claims.  Efforts were undertaken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.

The Merits of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's entire history is to be considered when making disability ratings.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that a compensable rating is warranted for his service-connected right eye corneal scar.  

The Veteran's corneal scar of the right eye is rated as 0 percent disabling under 38 C.F.R. § 4.79, Diagnostic Codes 6006-6066.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 3 8 C.F.R. § 4.27.  

Diagnostic Code 6006 directs that diseases of the eye are to be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  Id. 

A note to Diagnostic Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id. 

The evidence shows that incapacitating episodes are neither documented in VA treatment records nor have they been alleged by the Veteran or his representative.  As such, the Board will rate the Veteran's disorder based on visual impairment.  

The evaluation of visual impairment is based on the consideration of three factors: (1) impairment of visual acuity (excluding developmental errors of refraction), (2) visual field, and (3) muscle function.  38 C.F.R. § 4.75(a).  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b).   

With respect to impairment of visual field and muscle function the March 2010 VA examination revealed no evidence of diplopia or visual field defect.  Funduscopic examination of the right eye was also normal.  

Similarly, at a June 2015 VA examination the examiner found no evidence of a visual field defect or a disorder that might result in visual field defect.  Visual testing using a non-contact tonometry showed that the Veteran did not have contraction of a visual field or loss of a visual field.  Without competent evidence of a limitation of visual field or muscle function, a compensable disability rating is not warranted based on impairment of visual field or muscle function.  38 C.F.R. § 4.79.   

The Board will now consider whether a compensable rating is warranted based upon impairment of visual acuity.  Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76(b). 

The rating criteria for central visual acuity are found in Diagnostic Codes 6061-66.  38 C.F.R. § 4.79, Diagnostic Codes 6061-66.  Ratings are assigned based on the vision in one eye compared to vision in the other eye.  Under Diagnostic Code 6066, a noncompensable rating is assigned where there is 20/40 vision of one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, DC 6066. 

The medical findings do not show that the lens required to correct distance vision in the poorer (right) eye differs by more than three diopters from the lens required to correct distance vision in the better (left) eye.  Therefore, the Board considered the appellant's central visual acuity on the basis of corrected distance vision.  38 C.F.R. § 4.76(b).  

According to a March 2009 private eye report, the Veteran's corrected distance vision was 20/20 in the right eye and 20/20 in the left eye, which is considered normal.  At the March 2010 VA examination, the Veteran's corrected distance vision was again 20/20 in each eye.  Again, such findings are indicative of normal vision in both eyes.  Similarly, at the June 2015 VA examination, results showed 20/40 or better visual acuity in the right eye and 20/40 or better visual acuity in the left eye.  Such findings preponderate against a rating in excess of 0 percent under Diagnostic Code 6066.  As such, a compensable rating is not warranted.  The Board acknowledges the reports of a corneal scar in the right eye by the June 2015 VA examiner, but that scar is inferior to the visual axis, it was judged to be stable and the examiner opined that it should not worsen.  The June 2015 examiner concluded that the Veteran's vision is correctable to 20/20 with glasses and his complaints of headaches are most likely attributable to having too much minus power in his right glasses lens, causing eyestrain.  

The Veteran has submitted no evidence showing that his service-connected right eye corneal scar has markedly interfered with his employment status beyond that interference contemplated by the assigned rating.  There is no evidence that this service-connected right eye disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Codes 6006 and 6066.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008). 

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected right eye corneal scar has worsened.  However, the objective clinical findings preponderate against entitlement to a compensable rating for the reasons stated above.  The preponderance of the evidence is against the Veteran's claim and a compensable rating for a right eye corneal scar, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Merits of the Service Connection Claims

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in a claim of entitlement to service connection for arthritis) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Left Leg, Right Leg, Low Back, and Left Shoulder Disorders

The Veteran contends that service connection is warranted for left leg, right leg, low back, and left shoulder disorders.  At the November 2015 Board hearing the Veteran testified that during his military service he served as a tactical field wireman.  On one occasion, he was running the wires from a lamppost and the wires somehow wrapped around his leg.  He reported being snatched down by a tank and was dragged for several feet.  The Veteran stated that he was able to finally cut the wire but sustained injuries on the right side of his body.  The Veteran further added that he also sustained injuries on the left side of his body after falling from the tank.  The Veteran attributes his current left leg, right leg, low back, and left shoulder disorders to his military service.  

Service treatment records reflect complaints and treatment for injuries relating to the Veteran's reported accident described above.  Significantly, the post-service medical evidence does not establish disabilities of the left leg, right leg, low back, and left shoulder.  Specifically, post-service treatment records only note pain involving the left leg, right leg, low back, and left shoulder.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Given the fact that the clinical evidence shows that the Veteran does not have a current disability of the left leg, right leg, low back, and left shoulder at any time during the claim period, there are no left leg, right leg, low back, and left shoulder disabilities that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  Absent current disabilities, the claim of entitlement to service connection for left leg, right leg, low back, and left shoulder disorders must be denied.

The Veteran is competent to report perceived symptoms, such as pain, but he is not competent to determine the etiology of those symptoms.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  The evidence of record shows that the Veteran does not have diagnosed disabilities of the left leg, right leg, low back, and left shoulder that are a result of his military service. 

The preponderance of the evidence is against the Veteran's claims of entitlement to service connection for left leg, right leg, low back, and left shoulder disorders the  benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Thus, the claims will be denied.  


ORDER

Entitlement to an initial compensable rating for a right eye corneal scar is denied.  

Entitlement to service connection for a left leg disorder is denied.  

Entitlement to service connection for a right leg disorder is denied.  

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for a left shoulder disorder is denied.  


REMAND

A review of VA outpatient treatment records dated in February 2008 note a history of chronic right hip pain with a benign appearing cystic lesion involving the neck of the right femur.  Given the fact that the March 2010 VA examination did not address this disorder, to include the appellant's testimony concerning how he injured his right hip inservice, further development is required.

At the March 2010 VA examination the Veteran's right shoulder, left elbow and left hip disabilities were examined.  After review of the claims file and physical examination testing, the examiner diagnosed the Veteran with right shoulder rotator cuff impingement/tendinopathy, left elbow medial epicondylitis and left hip trochanteric bursitis.  The examiner concluded that these disorders were not caused by or a result of service.  The examiner explained that the Veteran's documented post injury examinations were all consistent with low energy trauma with no anatomic or structural compromise.  The examiner further added that current radiographs did not reveal any post traumatic changes, but rather, the Veteran's current disorders are all overuse and are related to age, post service occupation, and genetic factors.  

The Board acknowledges the March 2010 VA examiner's opinion, but finds it inadequate because the examiner failed to discuss the Veteran's competent report of right shoulder, left elbow and left hip pain during service and continuing thereafter.  Jandreau (lay evidence can be competent when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  In addition, the Board notes that the examiner failed to discuss the significance, if any, of the May 2003 electrocution accident.

The Board thus finds that the March 2010 VA examination report is inadequate and, therefore, will not be used in the analysis of these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, a remand for corrective action is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic examination, to be conducted by a physician.  The electronic file and a copy of this remand must be made available to the physician for review, and the physician must specifically acknowledge receipt and review of these materials in any reports generated.  

The physician must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination.  Any special diagnostic studies deemed necessary must be performed.  All indicated tests and studies must be performed.  The examiner must provide a diagnosis for any diagnosed right shoulder, left elbow, and any hip disorders.  In regard to EACH diagnosed disorder, the examiner must opine whether it is at least as likely as not that the disability began during active service or is related to any incident of service.  The physician must also comment on the March 2015 private medical opinion.  

If the requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

2.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

3.  After the development requested has been completed, the RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA and VBMS files.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


